       Case 6:16-cv-00173-RP Document 646 Filed 05/31/19 Page 1 of 13



                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

JANE DOE 1, et al,                   §
                                     §
      Plaintiffs,                    §
                                               Civil Action No. 6:16-CV-00173-RP
                                     §
v.                                   §
                                                              Consolidated with
                                     §
                                                                6:17-CV-228-RP
BAYLOR UNIVERSITY,                   §
                                                                6:17-CV-236-RP
                                     §
      Defendant.                     §


     BAYLOR UNIVERSITY’S MOTION FOR RECONSIDERATION AND
  CLARIFICATION OF THE COURT’S MAY 17, 2019 ORDER ON PLAINTIFFS’
MOTION TO COMPEL RESPONSES TO REQUEST FOR PRODUCTION (DKT. 631)
  AND REQUEST FOR EXTENSION OF TIME TO CERTIFY PRODUCTION
         Case 6:16-cv-00173-RP Document 646 Filed 05/31/19 Page 2 of 13



        On June 8, 2018, the plaintiffs in the lead case, Jane Does 1-10 (“Plaintiffs”), filed their

Motion to Compel Responses to Request for Production and Telephonic Hearing (the “Motion”).

Dkt. 330. In that 6-page Motion, Plaintiffs asked this Court to summarily overrule almost all of

Baylor’s objections, including those asserting work-product and attorney-client privileges, to

Plaintiffs’ 106 requests for production. In doing so, Plaintiffs failed to provide the Court with any

real description of the discovery requests in dispute, the nature of the parties’ dispute, or why they

should be entitled to the requested information. Instead, as Plaintiffs admitted in their Motion, they

merely set forth Baylor’s objections to the document requests by category and then numerically

listed the requests for which a particular objection was asserted. Plaintiffs stated in their Motion that

“this method seemed preferable to individual briefing over 100 requests and objections.” Id. at 3.

        But individually briefing the requests and objections is what they should have done. As set

forth below, the summary approach used by Plaintiffs has been found deficient by federal courts

because it fails to identify the movant’s specific complaints about the other party’s objections and

thus fails to supply the court with the information necessary to grant the relief sought. As a result,

when this Court overruled “all of Baylor’s objections” to Plaintiffs’ discovery requests on May 17

(Dkt. 631), it did so without the benefit of what is required for a motion to compel: a specific

identification from Plaintiffs of the nature and basis of the dispute as to each discovery request. Because

of Plaintiffs’ failure to appropriately present their Motion, Baylor was deprived of adequate notice

and a meaningful opportunity to respond. Accordingly, Baylor requests that the Court reconsider its

May 17 Order and require Plaintiffs to file an amended motion to compel, after conferring with

Baylor, that will afford Baylor that opportunity.

        In addition, Baylor requests reconsideration and clarification of that portion of the May 17

Order requiring a certification of completed production by May 31, 2019. Baylor also requests an

extension of time to so certify. While Baylor made a supplemental production on May 31, it asks


BAYLOR’S MOTION FOR RECONSIDERATION/CLARIFICATION RE: ORDER ON
PLAINTIFFS’ MOTION TO COMPEL RESPONSES TO REQUEST FOR PRODUCTION                                    PAGE 1
              Case 6:16-cv-00173-RP Document 646 Filed 05/31/19 Page 3 of 13



  that it not be required to certify production until the Court has ruled on this motion. There are also

 logistical problems that prevent a final and complete production by May 31, as discussed below. In

  addition, Baylor seeks clarification of its obligation to certify that it has “completed production in

 light of the Court’s Order on Scope of Discovery, (Dkt. 565),” as that was an order denying a

  Motion for Protection that did not address requests for production, as well as other orders of the

  Court (including those at Dkt. 565, Dkt. 637, and Dkt. 168).

I.      Plaintiffs’ Motion to Compel was improper because it failed to specifically identify the
        nature and basis of the parties’ dispute as to each discovery request.

            “There are at least three ‘threshold requirements for a proper Rule 37(a) motion to compel.’”

     Eagle Railcar Servs.-Roscoe v. NGL Crude Logistics, LLC, No. 1:16-CV-0153-BL, 2018 U.S. Dist. LEXIS

     85415, at *40 (N.D. Tex. May 22, 2018) (quoting Samsung Elecs. Am. Inc. v. Chung, 325 F.R.D. 578,

     594 (N.D. Tex. 2017)). The movant must:

            (1) meet and confer regarding the specific discovery disputes at issue; (2) attach a
            copy of the discovery requests, responses, and objections that are placed at issue by
            the motion; and (3) specifically and individually identify each discovery request in dispute and
            specifically, as to each request, identify the nature and basis of the dispute.

  Id. (emphasis added); see also Samsung, 325 F.RD. at 594 (movant must explain how a response is

  deficient, ask “for specific relief as to each request,” and discuss “each discovery request in

  dispute”); see also Townsend v. Imerial Cnty., No. 12-cv-2739, 2014 U.S. Dist. LEXIS 69205, *1 (S.D.

  Cal. May 16, 2014). As the Advisory Committee on the 2015 Amendments to Rule 26 explained, “A

  party claiming that a request is important to resolve the issues should be able to explain the ways in

  which the underlying information bears on the issues as that party understands them.” FED. R. CIV.

  P. 26 Advisory Committee’s note (2015). In fact, all motions must “state with particularity the

  grounds for seeking the order”—not just motions to compel. FED. R. CIV. P. 7(b)(1)(B). 1


  1
       Indeed, to prevail on a motion to compel, the party seeking discovery “may well need to make its
     own showing of many or all of the proportionality factors, including the importance of the issues at
     stake in the action, the amount in controversy, the parties’ relative access to relevant information,

  BAYLOR’S MOTION FOR RECONSIDERATION/CLARIFICATION RE: ORDER ON
  PLAINTIFFS’ MOTION TO COMPEL RESPONSES TO REQUEST FOR PRODUCTION                                             PAGE 2
         Case 6:16-cv-00173-RP Document 646 Filed 05/31/19 Page 4 of 13



        Motions to compel that fail to meet the above requirements are routinely denied. See, e.g.,

Firebirds Int’l, LLC v. Firebird Rest. Grp., LLC, No. 3:17-cv-2719-B, 2018 U.S. Dist. LEXIS 131113, at

*53-54 (N.D. Tex. July 16, 2018) (denying a motion to compel on grounds that it “did not include a

concise discussion of the facts and authority that support the motion as to each discovery request in

dispute”); Stancu v. Hyatt Corp., No. 3:17-cv-675-L-BN, 2018 U.S. Dist. LEXIS 23981, at *3-4 (N.D.

Tex. Feb. 14, 2018); Seastrunk v. Entegris, Inc., No. 3:16-cv-2795-L, 2017 U.S. Dist. LEXIS 206901, at

*24-27 (N.D. Tex. Dec. 15, 2017); Parks, LLC v. Tyson Foods, Inc., No. 5:15-cv-00946, 2015 U.S. Dist.

LEXIS 112861, at *26 (E.D. Pa. Aug. 25, 2015) (“As Defendants have made only sweeping

references to all 115 requests, Defendants’ Motion fails to carry this burden.”); Williams v. Cate, No.

09-0468, 2011 U.S. Dist. LEXIS 143862, at *3 (E.D. Cal. Dec. 14, 2011) (“Plaintiff may not simply

assert that he has served discovery responses, that he is dissatisfied, and that he wants an order

compelling further responses.”); Pravak v. Meyer Eye Grp., PLC, No. 2:07-2433-MlV, 2009 U.S. Dist.

LEXIS 136796, at *4 n.3 (W.D. Tenn. Oct. 22, 2009) (holding that defendant’s motion to compel—

which took issue with nearly every discovery response provided by plaintiff—“did not address each

of [the plaintiff’s] answers with the requisite specificity” and “therefore . . . [the] motion essentially

fail[ed] to supply the court with adequate grounds to grant the relief sought.”).

        Plaintiffs’ failure to explain the importance of each of their requests or the alleged

inadequacy of Baylor’s response in the context of those requests deprived Baylor of adequate notice

and a meaningful opportunity to respond, and it failed to provide the Court with adequate grounds




the parties’ resources, and the importance of the discovery in resolving the issues, in opposition to
the resisting party’s showing.” Thompson v. Toyota Motor Sales, USA, Inc., No. SA-16-CA-00645-DAE,
2017 U.S. Dist. LEXIS 219236, at *3 (W.D. Tex. May 30, 2017); see also Crossland v. Nationwide Mut.
Ins. Co., No. EP-18-CV-00085-DCG, 2018 U.S. Dist. LEXIS 173878, at *2-3 (W.D. Tex. Oct. 9,
2018) (“The party seeking discovery bears the initial burden of showing that the materials and
information sought are relevant to the action or will lead to the discovery of admissible evidence.”).

BAYLOR’S MOTION FOR RECONSIDERATION/CLARIFICATION RE: ORDER ON
PLAINTIFFS’ MOTION TO COMPEL RESPONSES TO REQUEST FOR PRODUCTION                                   PAGE 3
            Case 6:16-cv-00173-RP Document 646 Filed 05/31/19 Page 5 of 13



  to grant the relief requested. 2

II.   Plaintiffs should be required to file an Amended Motion to Compel.

       A. Given the passage of time and subsequent productions of information, the parties
          should be required to revisit any remaining disputes.

          Plaintiffs should have followed the above process when they filed their Motion to Compel in

  June 2018, but it is even more important that they do so now. Nearly a year elapsed between the

  filing of the Motion and the Court’s ruling. In its recent ruling on another motion to compel, the

  Court recognized the efficiency of having the parties revisit old discovery disputes before requesting

  further assistance from the Court. Dkt. 599 at 2; see also Fed. R. Civ. P. 26 Advisory Committee’s

  note (2015) (“The parties may begin discovery without a full appreciation of the factors that bear on

  proportionality.”). In that instance, the Court’s decision to require an amended motion to compel

  enabled the parties to significantly narrow the issues presented to the Court. See Dkt. 599, 605.

  Baylor respectfully asks that the Court reconsider its May 17 Order and require a similar process

  here.

          The consolidation of Jane Does 1-10 with Jane Does 11 and Jane Does 12-15 provides an

  additional reason to require this process, as the issues presented will impact the scope of discovery

  going forward. Before consolidation, the relevant time period for discovery purposes for this

  litigation had been, for the most part, 2003 to June 2016, with some exceptions beyond that date for


  2
    In its Response to Plaintiffs’ Motion, Baylor pointed out that Plaintiffs’ global approach to the
  Motion was not proper under the relevant case law. Dkt. 336 at 3. Plaintiffs failed to respond to
  this point in their Reply. Instead, they argued that the Court should summarily overrule all of
  Baylor’s objections because they were “boilerplate.” (Dkt. 368 at 4). The case Plaintiffs cited in
  support of this argument in their Reply is easily distinguished. In that case, Tsanacas v. Amazon, Com.,
  Inc., the Court found waiver when the Defendant made the same general objection to each of the
  discovery requests propounded in the case. No. 4:17-CV-00306, 2018 U.S. Dist. LEXIS 3105, *6
  (E.D. Tex. Jan. 8, 2018). Here, Baylor made specifically-tailored objections to each request and
  explained in detail the reasons for its objections. See Dkt. 330-5, 330-6, 330-7, 330-8. Given the
  scope and breadth of the requests, lengthy and detailed objections were necessary to, among other
  things, preserve privileges, address privacy concerns of non-parties, and ensure appropriate
  proportionality.

  BAYLOR’S MOTION FOR RECONSIDERATION/CLARIFICATION RE: ORDER ON
  PLAINTIFFS’ MOTION TO COMPEL RESPONSES TO REQUEST FOR PRODUCTION                                 PAGE 4
          Case 6:16-cv-00173-RP Document 646 Filed 05/31/19 Page 6 of 13



specific categories of documents. Following the Court’s May 20 Order regarding the ESI date cut-

off, the parties had a productive face-to-face meeting to discuss the need to broaden the relevant

time period in light of the addition of Jane Doe 11. At that meeting, Baylor also informed Plaintiffs

of its intent to file this motion, and the parties discussed some potential solutions to some of the

discovery disputes. Further discussion will hopefully lead to resolution that could minimize future

discovery disputes in this case and Jane Doe 11 and Jane Does 12-15.

     B. A more comprehensive process is necessary to address Baylor’s objections on
        privilege and other grounds.

        Even putting aside the passage of time and the probability that the parties could now reach

agreement on some of Plaintiffs’ requests, the Court should still require Plaintiffs to file an amended

motion. Many of the requests which are the subject of Plaintiffs’ Motion to Compel seek privileged

attorney-client and work product communications, the privileged nature of which had never been

briefed or presented to the Court. Baylor should have the opportunity to know what Plaintiffs are

seeking by these requests, and present evidence in support of any privilege objections, before the

Court rules on the validity of Baylor’s objections. By way of example only, below are some of the

requests that seek privileged materials. 3

        Requests for Production Nos. 9 and 10 (Pepper Hamilton materials not related to the
        investigation). These requests seek all information and materials exchanged between
        Baylor and Pepper Hamilton, as well as “Baylor’s file materials” pertaining to work
        performed by Pepper Hamilton, regardless of subject matter or time frame. Baylor objected
        because this Court has found waiver of the attorney-client privilege only as it relates to the
        Pepper Hamilton investigation. Pepper Hamilton has done other work for Baylor, and the
        requests are broad enough to encompass privileged materials related to that other work.
        Plaintiffs have not explained why they need or are entitled to such privileged materials.
        Once Plaintiffs provide this explanation, Baylor should have an opportunity to meaningfully
        respond. 4


3
  Due to page limitations, Baylor is not able to set forth all the requests that implicate privilege
issues. If Plaintiffs are required to file an Amended Motion to Compel specifically addressing each
request, Baylor will be able to provide focused briefing and support on the privilege issues.
4
  Indeed, the issue of the discoverability of Pepper Hamilton materials related to matters, other than
the investigation, is the subject of briefing filed on May 2 related to the subpoena issued to Pepper

BAYLOR’S MOTION FOR RECONSIDERATION/CLARIFICATION RE: ORDER ON
PLAINTIFFS’ MOTION TO COMPEL RESPONSES TO REQUEST FOR PRODUCTION                                PAGE 5
          Case 6:16-cv-00173-RP Document 646 Filed 05/31/19 Page 7 of 13




        Requests for Production Nos. 22, 23, 24, 25 and 26 (Communications related to
        employee separations). These requests seek documents and communications related to
        the separation of Briles, Starr, Hill, and McCaw. Baylor objected because the requests as
        worded seek privileged documents, including, for example, communications between Baylor
        and its counsel regarding these matters and related mediations. 5

        Requests for Production Nos. 28 and 40 (Documents and communications related to
        any Issue of Concern and any investigation, internal or independent into Issues of
        Concern). Baylor objected because these requests seek documents protected from
        disclosure by the attorney-client and work product privileges. As worded, the requests are so
        broad that they would encompass investigations by and communications with outside
        counsel pertaining to other litigation involving sexual assaults, as well as documents
        reflecting legal advice about Title IX investigations involving non-party students.

        Request for Production No. 32 (Documents and communications related to Baylor’s
        communications with the Department of Education). This request seeks documents
        and communications pertaining to an ongoing investigation by the Department of
        Education. While Baylor has provided communications with and information provided to
        the Office of Civil Rights in 2016 and 2017 as part of that investigation, it has withheld
        privileged communications, both internally and with outside counsel, regarding the
        investigation. 6

        With respect to any of the requests implicating privilege (other than those on which the

Court has found waiver), Plaintiffs should be required to clarify what they are seeking by the request

and Baylor should be provided an opportunity to respond, including presenting evidence of

privilege, if necessary.

        Privilege is not the only issue implicated by Plaintiffs’ requests, and Baylor also respectfully

requests the opportunity to address several other objections that the Court overruled in its May 17

Order. Some of these other objections, again as examples only, are set forth below.



Hamilton. Baylor incorporates its briefing and evidence on the privileged nature of the materials
requested into this Motion. See Dkt. 621 & 641.
5
  Baylor recognizes that, as to certain agreements, the Court previously noted that some of those
settlements have been made public. Dkt. 565 at 5. However, many of the communications
surrounding those agreements remain privileged.
6
  With respect to all the requests seeking privileged materials, Plaintiffs may argue in response that
Baylor should just log all such information. Such a proposal is not feasible, appropriate or
proportional to the needs of the case. Plaintiffs should first articulate whether they are actually
seeking all of the privileged materials that appear to be encompassed by their requests. The parties
can then discuss the issue of logging such materials once Plaintiffs clarify their requests.

BAYLOR’S MOTION FOR RECONSIDERATION/CLARIFICATION RE: ORDER ON
PLAINTIFFS’ MOTION TO COMPEL RESPONSES TO REQUEST FOR PRODUCTION                                 PAGE 6
         Case 6:16-cv-00173-RP Document 646 Filed 05/31/19 Page 8 of 13



        Request for Production No. 53 (Documents within, from, or to the Athletic
        Department related to Issues of Concern). The only alleged assault after the issuance of
        the Findings of Fact and Recommendations was Jane Doe 11’s, an assault which did not
        involve any student-athletes or the Athletics Department. If Plaintiffs are seeking
        communications regarding such issues after June 2016, they should articulate what
        information they want and why they need it.

        Request for Production No. 54. (Financial records, budgets and other records
        showing the receipt of federal funds from 2003 to the present). Baylor has admitted it is
        a recipient of federal funds. In light of that admission, Plaintiffs should explain why they
        still need all financial documents from 2003 through the present date.

        Request for Production No. 58 (Copies of fee contracts and redacted fee statements
        for counsel paid for by Baylor on behalf of any coach, administrator, faculty, or staff
        named as a party or witness to proceedings involving Issues of Concern). As this
        Court is aware, Baylor has been a party to other lawsuits and other proceedings. As a result
        of those proceedings, individual employees have needed counsel and Baylor has, on multiple
        occasions, offered to pay for their counsel. Gathering and redacting fee statements for all
        such counsel would be an onerous and burdensome task. Again, Plaintiffs should be
        required to inform the Court why they need the information. 7

        With these requests (and others), Baylor should be afforded an opportunity to meaningfully

respond, including by presenting evidence of burden and lack of proportionality—arguments that

will be informed by the massive production that has already occurred, at tremendous expense.

        The above requests are not all inclusive but highlight the need for clarity with respect to the

issues presented by Plaintiffs’ Motion and this Court’s Order. If Plaintiffs had filed a proper Motion

to Compel, they would have individually addressed each request, identified with specificity the

information they were seeking, and provided a concise statement explaining why they are entitled to

the information. Baylor would then have responded with specificity to Plaintiffs’ arguments. But

because Plaintiffs did not address their requests or Baylor’s objections with particularity, the specific

requests and objections were never in play. Baylor could not meaningfully respond, and the Court

did not have the benefit of both parties’ explanations and briefing when it ruled. Baylor requests

that the Court reconsider its May 17 Order overruling all of Baylor’s objections to Plaintiffs’

7
  Further, Baylor is amenable to discussing with Plaintiffs other approaches to providing information
in response to this request.

BAYLOR’S MOTION FOR RECONSIDERATION/CLARIFICATION RE: ORDER ON
PLAINTIFFS’ MOTION TO COMPEL RESPONSES TO REQUEST FOR PRODUCTION                                  PAGE 7
            Case 6:16-cv-00173-RP Document 646 Filed 05/31/19 Page 9 of 13



   discovery requests until the issues are either agreed upon by the parties or properly presented and

   briefed for the Court consistent with the above.

III.   Baylor seeks clarification of its obligation to certify production and an extension of time
       to so certify.

           In September 2018, in connection with the ongoing discovery in the Jane Does 1-10 case,

   Baylor filed an Amended Motion for Protection Relating to the Scope of Discovery (“Amended

   Motion”). Dkt. 517. The Amended Motion requested that the Court prohibit discovery regarding

   several subjects, including, e.g., financial conflicts of interest and investment matters pertaining to the

   Board of Regents, student sexual assault incidents reported after February 2016, and

   communications with public relations firms related to anticipated or pending litigation. Id. Baylor

   filed the Amended Motion in light of ongoing disputes associated with depositions and third-party

   subpoenas in an attempt to efficiently present the issues to the Court for resolution. Id. at 1-4. In

   ruling on Baylor’s Amended Motion, the Court noted that it “appreciate[d]” the attempt at efficiency

   but declined to grant the requested relief. Dkt. 565 (“October 10 Order”) at 3. In doing so,

   however, the Court stated that ‘[a]ny party to this case retains the right to seek a protective order

   from a specific discovery request, for good cause shown, on an individual basis.” Id. at 6.

           It was Baylor’s good-faith interpretation of the October 10 Order that the Court had simply

   declined to provide blanket relief on general topics but instead preferred to rule on objections in the

   context of a specific discovery request. Indeed, the October 10 Order did not address or overrule

   any of Baylor’s pending objections to individual discovery requests. In fact, Baylor’s Amended

   Motion focused on third-party subpoenas and depositions. And for several of the topics addressed

   in Baylor’s Amended Motion—such as disputes among Regents regarding the general operations of

   the University, or financial conflicts of interest and investment matters pertaining to Regents—there

   were not any specific discovery requests propounded to Baylor for those materials.



   BAYLOR’S MOTION FOR RECONSIDERATION/CLARIFICATION RE: ORDER ON
   PLAINTIFFS’ MOTION TO COMPEL RESPONSES TO REQUEST FOR PRODUCTION                                    PAGE 8
        Case 6:16-cv-00173-RP Document 646 Filed 05/31/19 Page 10 of 13



       In its May 17 Order, the Court stated that, with respect to the October 10 Order, it

“overrul[ed] nearly all of Baylor’s proposed limitations on the scope of discovery,” and it ordered

Baylor “to certify that it has completed production in light of the Court’s Order on Scope of

Discovery, (Dkt. 565) no later than May 31, 2019.” Because Baylor’s motion for protection had not

sought relief in the context of any specific discovery request, and because Baylor did not understand

the October 10 Order to compel production, Baylor seeks clarification of what this Court requires in

terms of a certification that production is complete in light of the Court’s October 10 Order.

       Baylor also asks for clarification of its certification obligation in other respects. For example,

in some instances, Baylor needs the Court’s guidance on how to interpret the May 17 Order

consistent with prior orders. For example, Request for Production No. 20 seeks communications

between Baylor and local counselors for student referrals to outside counselors. The Court has

previously ruled that health and counseling records of non-party students are not discoverable.

However, because the May 17 Order overrules all of Baylor’s objections, Baylor needs clarification

regarding whether Baylor must produce communications regarding individual students.            Similarly,

requests 6, 7, and 8 seek communications between Baylor and local law enforcement regarding open

investigations. The Court has previously ruled in regard to open investigations being conducted by

the NCAA, the Big XII, and the Texas Rangers that such communications are not discoverable

because disclosing such communications “during an ongoing investigation could compromise the

investigation.” Dkt. 146 at 9. Accordingly, Baylor seeks clarification regarding whether it must

produce documents and communications regarding open law enforcement investigations, or

whether the Court’s order should be read together to limit these requests to closed investigations.

Likewise, requests 22-26 seek documents and communications related to the separation of Briles,

Starr, Hill and McCaw from Baylor. While the Court previously held that the Starr separation

agreement is discoverable, the Court also held that Baylor was not required to produce the other


BAYLOR’S MOTION FOR RECONSIDERATION/CLARIFICATION RE: ORDER ON
PLAINTIFFS’ MOTION TO COMPEL RESPONSES TO REQUEST FOR PRODUCTION                                  PAGE 9
           Case 6:16-cv-00173-RP Document 646 Filed 05/31/19 Page 11 of 13



  settlement agreements. Thus, Baylor seeks clarification regarding whether it is required to produce

  documents and communications related to the settlement agreements this Court previously ruled

  Plaintiffs were not entitled to. Further, with respect to the requests to which Baylor objected on the

  basis of vagueness and ambiguity, Baylor still needs clarification regarding what information is

  sought by the requests.

IV.   Baylor requests an extension of time to certify production.

          The May 17 Order requires Baylor to certify production by May 31. Baylor requests that the

  Court extend that deadline to a reasonable date following the Court’s resolution of the issues

  presented by this Motion. The need for an extension is related both to the relief Baylor seeks in this

  motion and to the practical difficulties of production. As for the practical problems: the May 17

  Order gave Baylor nine business days to comply. The time for compliance included graduations,

  Memorial Day, and other end-of-semester activities. Further, depending upon how the Court

  resolves the issues herein, many of the requests seek information from 2003 onward and will result

  in a sizable production to be processed by counsel. In short, depending upon the resolution of the

  issues presented by this Motion, Baylor will need to sufficient time beyond May 31 to comply.

          For the reasons stated above, Baylor requests that this Court grant this motion and:

          (1) Reconsider its May 17 Order to the extent it overruled “all” of Baylor’s objections to
              Plaintiffs’ requests for production until (a) the parties have conferred in person, (b)
              Plaintiffs file an amended motion to compel that specifically briefs each request and
              objection on which the parties cannot agree, and (c) Baylor has an opportunity to
              respond to that amended motion, including presenting evidence in support of its
              objections as needed;

          (2) Reconsider and clarify that portion of its May 17 Order requiring that Baylor certify by
              May 31 that production is complete consistent with the May 17 Order and prior orders,
              and also to “certify that it has completed production in light of the Court’s Order on
              Scope of Discovery, (Dkt. 565)”; and

          (3) Extend Baylor’s time to comply with the May 31 certification deadline in the May 17
              Order until the issues raised by this motion have been resolved.

  Baylor further requests any other relief to which it may be entitled.

  BAYLOR’S MOTION FOR RECONSIDERATION/CLARIFICATION RE: ORDER ON
  PLAINTIFFS’ MOTION TO COMPEL RESPONSES TO REQUEST FOR PRODUCTION                               PAGE 10
       Case 6:16-cv-00173-RP Document 646 Filed 05/31/19 Page 12 of 13



                                          Respectfully submitted,

                                          WEISBART SPRINGER HAYES LLP
                                          212 Lavaca Street, Suite 200
                                          Austin, Texas 78701
                                          512.652.5780
                                          512.682.2074 fax

                                          By:   /s/ Julie A. Springer
                                                Julie A. Springer
                                                State Bar No. 18966770
                                                jspringer@wshllp.com
                                                Sara E. Janes
                                                State Bar No. 24056551
                                                sjanes@wshllp.com
                                                Geoffrey D. Weisbart
                                                State Bar No. 21102645
                                                gweisbart@wshllp.com


                                          THOMPSON & HORTON LLP
                                          Lisa A. Brown
                                          Texas Bar No. 03151470
                                          Phoenix Tower, Suite 2000
                                          3200 Southwest Freeway
                                          Houston, Texas 77027-7554
                                          (713) 554-6741
                                          (713) 583-7934 fax
                                          lbrown@thompsonhorton.com

                                          Holly G. McIntush
                                          Texas Bar No. 24065721
                                          400 West 15th Street, Suite 1430
                                          Austin, Texas 78701
                                          (512) 615-2350
                                          (512) 682-8860 fax
                                          hmcintush@thompsonhorton.com

                                          COUNSEL FOR DEFENDANT
                                          BAYLOR UNIVERSITY




BAYLOR’S MOTION FOR RECONSIDERATION/CLARIFICATION RE: ORDER ON
PLAINTIFFS’ MOTION TO COMPEL RESPONSES TO REQUEST FOR PRODUCTION             PAGE 11
        Case 6:16-cv-00173-RP Document 646 Filed 05/31/19 Page 13 of 13



                             CERTIFICATE OF CONFERENCE

       Baylor’s counsel conferred with Plaintiffs’ counsel about the relief requested in this motion.

They are opposed. See Exhibit A.


                                              /s/ Julie A. Springer
                                              Julie A. Springer


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was served upon all

counsel of record on May 31, 2019, via the Court’s ECF/CMF electronic service system as follows:

       Mr. Chad W. Dunn (Attorney in Charge)               Via ECF: chad@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       3303 Northland Drive, Suite 205
       Austin, Texas 78731

       Mr. K. Scott Brazil                                 Via ECF: scott@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       13231 Champion Forest Drive, Suite 460
       Houston, Texas 77069

       Mr. Jim Dunnam                                   Via ECF: jimdunnam@dunnamlaw.com
       DUNNAM & DUNNAM, L.L.P.
       4125 West Waco Drive
       Waco, Texas 76710



                                              /s/ Julie A. Springer
                                              Julie A. Springer




BAYLOR’S MOTION FOR RECONSIDERATION/CLARIFICATION RE: ORDER ON
PLAINTIFFS’ MOTION TO COMPEL RESPONSES TO REQUEST FOR PRODUCTION                              PAGE 12
